Citation Nr: 1104532	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1976.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the most recent outpatient treatment records from the VA 
Medical Center (VAMC) in Birmingham, Alabama, are dated from 
September 2008.  All pertinent records since that date should be 
obtained and added to the claims file.

Second, in his August 2005 service connection claims (on VA Form 
21-526), the Veteran reported that he was treated by the Army 
Hospital in Fort Benning, Georgia, for his feet during his active 
military service.  These records are not contained within the 
claims folder and the RO has not attempted to obtain these in-
service records.  Therefore, the AMC/RO must attempt to obtain 
these medical records.  The Court has determined that if all 
relevant service records have not been obtained, that may be a 
breach of the duty to assist and grounds for remand.  See 38 
U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. 
Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, a review of the claims file shows that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  In a November 2010 statement, the Veteran 
reported that he is currently receiving SSA disability benefits.  
The decision and records considered by that agency in deciding 
the Veteran's claim for disability benefits are not currently in 
the claims file and should be obtained since they may be relevant 
to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 
(1993) (not only must the final SSA decision be obtained, but all 
records upon which that decision was based must be obtained as 
well); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all updated VA treatment records from the 
VAMC in Birmingham, Alabama, since September 
2008.  Do not associate duplicate records 
with the file.  If no additional medical 
records are located, a written statement to 
that effect should be requested for 
incorporation into the record.

2.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all STRs from the 
Army Hospital in Fort Benning, Georgia, or 
from any other source deemed appropriate.  
Associate all such records with the Veteran's 
claim folder.  Do not associate duplicate 
records with the claims file.  If no records 
can be obtained after an exhaustive search, 
VA's efforts and any resolution determined 
must be fully documented for the record, and 
to show compliance with the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv).  

3.  Obtain the SSA records pertinent to the 
decision that granted the Veteran Social 
Security disability benefits, including 
copies of the medical records relied upon 
concerning that claim.  If no additional 
medical records are located, a written 
statement to that effect should be requested 
for incorporation into the record.

4.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



